Citation Nr: 0515239	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-09 644	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to January 17, 2001, 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION


The appellant served on active duty from June 1940 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, wherein the RO assigned a 100 
percent rating for service-connected PTSD, effective from 
January 17, 2001.  

By a May 15, 2003 decision, the Board denied entitlement to 
an effective date prior to January 17, 2001, for the award of 
a 100 percent evaluation for PTSD.  The veteran appealed the 
May 2003 decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an October 2003 order, the Court 
vacated the May 2003 decision and remanded the matter for 
further adjudication.  The Court's order pointed out that a 
remand was required in order to provide the Board with an 
opportunity to re-adjudicate the appellant's claim in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The Board remanded the case to the RO in March 
2004 so that the RO could address the VCAA requirements in 
the first instance.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1940 to June 1946.

2.  On May 18, 2005, before the Board's decision in this case 
was issued, the Board was notified by the RO that the veteran 
had died.

3.  A death certificate shows that the veteran died on April 
[redacted], 2005.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
Board consequently does not have jurisdiction to issue a 
decision on the merits; the appeal is dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


